



EXHIBIT 10.18

EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”), effective the 14th day of November,
2012 (the “Effective Date”), by and between Tyson Foods, Inc., a Delaware
corporation, and any of its subsidiaries and affiliates (hereinafter
collectively referred to as “Tyson”), and Noel W White, Persn XXXXXX
(hereinafter referred to as “you”).
WITNESSETH:
WHEREAS, Tyson is engaged in a very competitive business, where the development
and retention of extensive confidential information, trade secrets and
proprietary information as well as customer relationships and goodwill are
critical to future business success; and
WHEREAS, by virtue of your employment with Tyson, you are involved in the
development of, and have access to, Tyson’s confidential information, trade
secrets and proprietary information, and, if such information were to get into
the hands of competitors of Tyson, it could do substantial business harm to
Tyson; and
WHEREAS, you will not be provided with or given access to Tyson’s customers and
goodwill or Tyson’s confidential information, trade secrets and proprietary
information unless you execute this Agreement; and
WHEREAS, you and Tyson previously entered into an agreement which became
effective December 21, 2009 and you previously entered into an amendment which
became effective February 7, 2011 (collectively referred to as the "2009
Agreement"), whereby you provided certain services to the Company; and
WHEREAS, you and Tyson desire to enter into a new employment agreement and
terminate the 2009 Agreement;
WHEREAS, Tyson has advised you that agreement to the terms of this Agreement,
and specifically the non-compete and non-solicitation sections, is an integral
part of this Agreement, and you acknowledge the importance of the non-compete
and non-solicitation sections, and having reviewed the Agreement as a whole, are
willing to commit to the restrictions set forth herein;

1

--------------------------------------------------------------------------------



NOW, THEREFORE, Tyson and you hereby mutually agree as follows:
1.Employment.
(a)    Consideration. In consideration of the above and other good and valuable
consideration, you are expressly being given employment, continued employment, a
relationship with Tyson, certain monies, benefits, severance, stock awards,
training and/or access to trade secrets and confidential information of Tyson
and its customers, suppliers, vendors or affiliates to which you would not have
access but for your relationship with Tyson in exchange for you agreeing to the
terms of this Agreement.
(b)    Duties. Tyson hereby agrees to employ you and you hereby accept
employment with Tyson. The duties and services required to be performed by you
shall be consistent with your position, as assigned by Tyson in its sole
discretion from time to time, and shall be consistent with the level and
responsibility of the duties and services performed by other employees in your
band (“Band”). At Tyson’s sole discretion, both your position and Band are
subject to change during your term of employment. You agree to devote
substantially all of your working time, attention and energies to the business
of Tyson. You may make and manage personal investments (provided such
investments in other activities do not violate, in any material respect, the
provisions of Section 6 of this Agreement), be involved in charitable and
professional activities, and, with the prior written consent of Tyson’s General
Counsel or Chief Human Resources Officer, serve on boards of other for profit
entities, provided such activities do not materially interfere with the
performance of your duties hereunder. You agree that during your employment with
Tyson, you will not engage in any (i) competitive outside business activities,
(ii) outside business that provides goods or services to Tyson, or (iii) outside
business that buys products from Tyson, other than with Tyson’s prior written
approval. You will devote your best efforts to the performance of your duties
and the advancement of Tyson and shall not engage in any other employment,
profitable activities, or other pursuits which would cause you to disclose or
utilize Confidential Information (as defined in Section 6(a)), or reflect
adversely on Tyson. This obligation shall include, but is not limited to,
obtaining Tyson’s consent prior to performing tasks for business associates of
Tyson outside of your customary duties for Tyson, giving speeches or writing
articles, blogs, or posts, about Tyson’s business, improperly using Tyson’s name
or

2

--------------------------------------------------------------------------------



identifying your association or position with Tyson in a manner that reflects
unfavorably upon Tyson. You further agree that you will not use, incorporate, or
otherwise create any business entity or organization or domain name using any
name confusingly similar to the name of Tyson or the name of any affiliate of
Tyson or any other name under which any such entities do business.
(c)    Term of Employment. Your employment under this Agreement will commence on
the Effective Date above and end on the date your employment terminates pursuant
to Section 3 (the “Period of Employment”).
2.    Compensation.
(a)    Initial Consideration. You shall receive, in addition to all regular
compensation for services as described in this Section 2 and the severance and
benefits provided under Section 4 and Section 5, $10,000.00 as additional
consideration for signing this Agreement and for agreeing to abide and be bound
by the terms, provisions and restrictions of Section 6. You understand and
acknowledge that you have been properly and timely informed of the type, amount
and terms of such consideration and that you would not be entitled to such
consideration, and that such consideration would not be paid, if you did not
execute and agree to be bound by the provisions of this Agreement.
(b)    Base Salary. For the services to be performed hereunder during the Period
of Employment, Tyson shall pay you at a base salary of $548,000.00, which may be
adjusted by Tyson from time to time within the range paid to other employees in
your Band. Such base salary shall be paid in accordance with Tyson’s payroll
practice.
(c)    Performance Incentive Eligibility. You may receive performance incentive
awards under Tyson’s annual and long-term incentive plans then in effect (if
any), on terms and in amounts consistent with those provided to other employees
in your Band, subject to the discretion of the senior management of Tyson.
(d)    Stock Grants. You may receive stock awards under an equity incentive
compensation plan of Tyson then in effect (if any), on terms and in amounts
consistent with those

3

--------------------------------------------------------------------------------



provided to other employees in your Band, subject to the discretion of the
senior management of Tyson.
(e)    Benefit Plans, Vacation and Reimbursement Programs. You shall be entitled
to participate in any benefit plans of Tyson as adopted or amended from time to
time on terms and in amounts consistent with those generally applicable to other
employees in your Band. You will be entitled to an annual paid vacation in
accordance with Tyson’s applicable vacation policy, as in effect from time to
time. Tyson will pay or reimburse you for all reasonable expenses actually
incurred or paid by you in the performance of your services to Tyson, subject to
and in accordance with applicable expense reimbursement and related policies and
procedures as in effect from time to time.
(f)    Review. Base salary, performance incentive compensation, stock grant
levels, and plan participation will be subject to review annually (or from time
to time at Tyson’s discretion), when compensation of other officers and managers
of Tyson are reviewed for consideration of adjustments thereof.
3.    Termination. Upon any termination of your employment for any reason, you
shall immediately resign from all boards, offices and other positions with Tyson
or from any board or committee of an association or industry group where you
represent Tyson. The date upon which your employment terminates and the Period
of Employment ends will be your “Termination Date” for all purposes of this
Agreement. Your employment may be terminated under this Agreement in the
following events:
(a)    Death. Your employment hereunder will terminate upon your death.
(b)    Disability. Your employment hereunder will terminate upon your
“Disability”. For purposes of this Agreement, Disability has the same meaning as
provided in the long-term disability plan or policy maintained or, if
applicable, most recently maintained, by Tyson. If no long-term disability plan
or policy was ever maintained on behalf of you or, if the determination of
Disability relates to an incentive stock option, Disability means that condition
described in Section 22(e)(3) of the Internal Revenue Code (the “Code”), as
amended from time to time. In the event of a dispute, the determination of
Disability will be made by the Committee (as

4

--------------------------------------------------------------------------------



defined in Tyson’s equity incentive plan) and will be supported by advice of a
physician competent in the area to which such Disability relates.
(c)    Termination by You for Good Reason. Upon the occurrence of a “Good
Reason” event, you may terminate your employment pursuant to this Agreement by
providing a notice of termination for Good Reason to Tyson within no more than
seven (7) days of the Good Reason event and providing Tyson thirty (30) days
following receipt of such notice to cure the Good Reason event. If Tyson cures
the Good Reason event within such 30 day period, you may not terminate your
employment for Good Reason, but may voluntarily resign pursuant to Section 3(d)
below. If Tyson fails to cure the Good Reason event within such 30 day period,
your termination of employment will be effective under this Section 3(c). For
purposes of the Agreement, you will be treated as having terminated for “Good
Reason” if you terminate employment after having been demoted to a less senior
Band than that in which you were employed when executing this Agreement or to a
position not covered by a Band, which Tyson does not cure by restoring you to
your former Band.
(d)    Voluntary Termination by You without Good Reason. You may terminate your
employment pursuant to this Agreement at any time by not less than thirty (30)
days prior written notice to Tyson, which notice period may be waived by Tyson.
Upon receipt of such notice, Tyson shall have the right, at its sole discretion,
to accelerate your Termination Date at any time during said notice period.
(e)    Termination for Cause by Tyson. Tyson may terminate your employment
hereunder for “Cause” at any time after providing a notice of termination for
Cause to you. For purposes of this Agreement, you shall be treated as having
been terminated for Cause if and only if you are terminated as a result of the
occurrence of one or more of the following events:
(i)
any willful and wrongful conduct or omission by you that injures Tyson;

(ii)
any act by you of intentional misrepresentation or embezzlement,
misappropriation or conversion of assets of Tyson;


5

--------------------------------------------------------------------------------



(iii)
you are convicted of, confess to, plead no contest to, or become the subject of
proceedings that provide a reasonable basis for Tyson to believe that you have
been engaged in a felony; or

(iv)
your intentional or willful violation of any restrictive covenant provided for
under Section 6 of this Agreement or any other agreement to which you are a
party.

For purposes of this Agreement an act or failure to act shall be considered
“willful” only if done or omitted to be done without your good faith reasonable
belief that such act or failure to act was in the best interests of Tyson. In no
event shall Tyson’s failure to notify you of the occurrence of any event
constituting Cause, or to terminate you as a result of such event, be construed
as a consent to the occurrence of future events, whether or not similar to the
initial occurrence, or a waiver of Tyson’s right to terminate you for Cause as a
result thereof.
(f)    Termination by Tyson without Cause. Tyson may terminate your employment
hereunder without Cause at any time upon notice to you.
4.    Compensation Following Termination of Employment. In the event that your
employment hereunder is terminated in a manner as set forth in Section 3 above,
you shall be entitled to the compensation and benefits provided under this
Section 4.
(a)    Termination Due to Death, Disability, Voluntary Termination without Good
Reason or Termination for Cause by Tyson. In the event that your employment is
terminated by reason of death, Disability, voluntary termination by you without
Good Reason or for Cause by Tyson, Tyson shall pay the following amounts to you
or your estate:
(i)
Any accrued but unpaid base salary for services rendered to the Termination
Date, any accrued but unpaid expenses required to be reimbursed under this
Agreement, and any vacation accrued to the Termination Date (“Accrued
Compensation”); and

(ii)
Any benefits accrued through the date of termination to which you may be
entitled pursuant to the plans, policies and arrangements, as


6

--------------------------------------------------------------------------------



determined and paid in accordance with the terms of such plans, policies and
arrangements (“Plan Benefits”).
(b)    Termination by Tyson without Cause or by you for Good Reason. In the
event that your employment is terminated by Tyson for reasons other than death,
Disability or Cause, or by you for Good Reason, Tyson shall pay the following
amounts to you:
(i)
Accrued Compensation;

(ii)
Plan Benefits;

(iii)
Subject to your execution of the Release (as defined below), you will become
vested in a pro rata portion of any of your unvested restricted stock awards
that are outstanding on your Termination Date provided the applicable
performance criteria, if any, are met. Such pro rata portion shall be equal to
the percentage of the total vesting period, measured in days, in which you
remained employed by Tyson multiplied by the number of shares subject to the
award. Any award subject to this subsection (iii) shall not be paid until such
time as it would otherwise have been paid if under the terms of the award it was
subject to performance criteria and will only be paid if any applicable
performance criteria are met;

(iv)
Subject to your execution of the Release (as defined below), you will become
fully vested in any of your unvested stock options that are outstanding on the
Termination Date; and

(v)
Subject to your execution of the Release (as defined below), you will become
entitled to a pro rata portion of any performance share awards that are
outstanding on the Termination Date provided the applicable performance criteria
is met. The pro rata portion of your award shall equal the percentage of the
total performance period, measured in days, in which you remained employed by
Tyson


7

--------------------------------------------------------------------------------



multiplied by the percentage of the award that you would have received had you
remained employed for the entire performance period. Any award subject to this
subsection (v) shall not be paid until such time as it would have otherwise been
paid under the terms of the award and will only be paid if the performance
criteria are met.
(vi)
Subject to your execution of the Release (as defined below), an amount equal to,
and on terms equal to, the severance payments and severance benefits provided to
other employees within your Band, as determined under the Tyson Foods Severance
Pay Plan for Contracted Employees. In the event of a Change of Control (defined
below) the amount you would be entitled to in the event of termination subject
to this Section 4(b) will be based on the Tyson Foods Severance Pay Plan for
Contracted Employees in place at the time immediately prior to the Change of
Control.

(c)    Release. For purposes of this Agreement, “Release” means that specific
document which Tyson shall present to you for consideration and execution after
your termination of employment, under which you agree to irrevocably and
unconditionally release and forever discharge Tyson, its subsidiaries,
affiliates and related parties from any and all causes of action which you at
that time had or may have had against Tyson (excluding any claim for indemnity
under this Agreement, or any claim under state workers’ compensation or
unemployment laws). The Release will be provided to you as soon as practical
after your Termination Date, but in any event in sufficient time so that you
will have adequate time to review the Release as provided by applicable law. The
Release must be signed within twenty-one (21) days of its presentation to you
(or within forty-five (45) days if you are terminated as part of a group
termination). The Release shall not become effective until seven (7) days after
it is executed. Tyson maintains a form of Release, which it may change from time
to time as it deems appropriate. The latest version of the Release shall be
available for your review upon request. Subject to the payment provisions of the
Tyson Foods Severance Pay Plan for Contracted Employees and Section 8 below, any
payments subject to a Release shall commence on the first payroll period
commencing on or after the date

8

--------------------------------------------------------------------------------



the Release becomes effective.
5.    Acceleration of Stock Grants on Change in Control. Upon the occurrence of
a Change in Control (defined below) the stock awards that have been granted to
you pursuant to award agreements from Tyson under Section 2, or which have
otherwise been previously granted to you under an award agreement from Tyson;
and which awards remain outstanding at the time of the Change in Control, will
be treated in accordance with the applicable award agreements. For purposes of
this Agreement, the term “Change in Control” shall have the same meaning as set
forth in Tyson’s equity incentive compensation plan then in effect; provided,
however, that a Change in Control shall not include any event as a result of
which one or more of the following persons or entities possess or continues to
possess, immediately after such event, over fifty percent (50%) of the combined
voting power of the Company or, if applicable, a successor entity: (a) Tyson
Limited Partnership, or any successor entity; (b) individuals related to the
late Donald John Tyson by blood, marriage or adoption, or the estate of any such
individual (including Donald John Tyson’s); or (c) any entity (including, but
not limited to, a partnership, corporation, trust or limited liability company)
in which one or more of the entities, individuals or estates described in
clauses (a) and (b) hereof possess over fifty percent (50%) of the combined
voting power or beneficial interests of such entity. Notwithstanding the
foregoing, this Section 5 shall not affect the time or form of payment under an
applicable award agreement, and all awards shall be paid at the time, and in the
form, provided under the terms of such award agreement. The Committee (as
defined in Tyson’s equity incentive plan) shall have the sole discretion to
interpret the foregoing provisions of this paragraph.
6.    Restrictive Covenants and Other Restrictions.
(a)    Confidential Information. You acknowledge that during the course of your
employment with Tyson, you will be provided, learn, develop and have access to
Tyson’s trade secrets, confidential information and proprietary materials which
may include, but are not limited to, the following: strategies, methods, books,
records, and documents; technical information concerning products, formulas,
production, distribution, equipment, services, and processes; procurement
procedures and pricing techniques; the names of and other information concerning
customers, suppliers, vendors, investors, and other business affiliates (such as
contact name,

9

--------------------------------------------------------------------------------



service provided, pricing, type and amount of services used, credit and
financial data, and/or other information relating to Tyson’s relationship with
that business affiliate); pricing strategies and price curves; positions, plans,
and strategies for expansion or acquisitions; budgets; customer lists; research;
weather data; financial analysis, returns and reports and sales data; trading
methodologies and terms; evaluations, opinions, and interpretations of
information and data; marketing and merchandising techniques; prospective
customers’ names and marks; grids and maps; electronic databases; models;
specifications; computer programs; internal business records; contracts
benefiting or obligating Tyson; bids or proposals submitted to any third party;
technologies and methods; training methods and training processes;
organizational structure; personnel information, including salaries of
personnel; payment amounts or rates paid to consultants or other service
providers; and other information, whether tangible or intangible, in any form or
medium provided (collectively, “Confidential Information”) which is not
generally available to the public and which has been developed, will be
developed or acquired by Tyson at considerable effort and expense. Without
limiting the foregoing, you acknowledge and agree that you will learn, be
provided, develop and have access to certain techniques, methods or applications
implemented or developed by Tyson which are not generally known to the public or
within the community in which Tyson competes, and any and all such information
shall be treated as Confidential Information.
During the term of this Agreement or at any time thereafter, unless otherwise
specifically authorized in writing by Tyson, you hereby covenant and agree: (i)
to hold Confidential Information in the strictest confidence; (ii) not to,
directly or indirectly, disclose, divulge or reveal any Confidential Information
to any person or entity other than as authorized by Tyson; (iii) to use such
Confidential Information only within the scope of your employment with Tyson for
the benefit of Tyson; and (iv) to take such protective measures as may be
reasonably necessary to preserve the secrecy and interest of Tyson in the
Confidential Information. You agree to immediately notify Tyson of any
unauthorized disclosure or use of any Confidential Information of which you
become aware. The confidentiality obligations herein shall not prohibit you from
revealing evidence of criminal wrongdoing to legitimate law enforcement
officials or Confidential Information by order of court or agency of competent
jurisdiction or as otherwise required by law; however, you shall promptly inform
Tyson of any such situations and shall take reasonable steps to

10

--------------------------------------------------------------------------------



prevent disclosure of Confidential Information until Tyson has been informed of
such required disclosure and has had a reasonable opportunity first to seek a
protective order.
(b)    Creative Works. “Creative Works” include, but are not limited to, all
original works of authorship, inventions, discoveries, designs, computer
hardware and software, algorithms, programming, scripts, applets, databases,
database structures, or other proprietary information, business ideas, and
related improvements and devices, which are conceived, developed, or made by
you, either alone or with others, in whole or in part, on or off Tyson’s
premises, (i) during your employment with Tyson, (ii) with the use of the time,
materials, or facilities of Tyson, (iii) relating to any product, service, or
activity of Tyson of which you have knowledge, or (iv) suggested by or resulting
from any work performed by you for Tyson. Creative Works do not include
inventions or other works developed by you entirely on your own time without
using Tyson’s equipment, supplies, facilities, or trade secret information
except for those inventions or works developed during your Period of Employment
that either: (a) relate at the time of conception or reduction to practice of
the invention to Tyson’s business, or actual or demonstrably anticipated
research or development of Tyson; or (b) result from any work performed by you
for Tyson. If you are or become a resident of any state during your employment
that has enacted laws relating to ownership of works created without use of or
reference to Tyson materials, facilities, and/or intellectual property and do
not relate to Tyson’s business, this Section shall be limited solely to the
extent provided by the applicable laws of such states.
To the extent any rights in the Creative Works are not already owned by Tyson,
you irrevocably assign and transfer to Tyson all proprietary rights, including,
but not limited to, all patent, copyright, trade secret, trademark, and
publicity rights, in the Creative Works and agree that Tyson will be the sole
and exclusive owner of all right, title, and interest in the Creative Works.
Tyson will have the right to use all Creative Works, whether original or
derivative, in any manner whatsoever and in any medium now known or later
developed. You agree not, at any time, to assert any claim, ownership, or other
interest in any of the Creative Works or Confidential Information.
Both during and after your employment, you agree to execute any documents
necessary to effectuate the assignment to Tyson of the Creative Works, and will
execute all papers and perform

11

--------------------------------------------------------------------------------



any other lawful acts reasonably requested by Tyson for the preparation,
prosecution, procurement, and maintenance of any trademark, copyright, and/or
patent rights in and for the Creative Works. You further agree that you will not
be entitled to any compensation in addition to the salary paid to you during the
development of the Creative Works. In the event Tyson is unable for any reason
to secure your signature to any document Tyson reasonably requests you to
execute under this Section 6, you hereby irrevocably designate and appoint Tyson
and its authorized officers and agents as your agents and attorneys-in-fact to
act for and in your behalf and instead of you to execute such document with the
same legal force and effect as if executed by you.
(c)    No Restrictions on Employment. You are being employed or continuing to be
employed by Tyson with the understanding that (i) you are free to enter into
employment or continued employment with Tyson, (ii) your employment with Tyson
will not violate any agreement you may have with a third party (e.g., existing
employment, non-compete, intellectual property ownership, and/or non-disclosure
agreements) and (iii) only Tyson is entitled to the benefit of your work. If you
have any agreements with a prior employer, you are required to provide such
agreements to Tyson prior to executing this Agreement. Tyson has no interest in
using any other person’s patents, copyrights, trade secrets, or trademarks in an
unlawful manner. You should be careful not to disclose to Tyson any intellectual
property or confidential information of your prior employers or anyone else or
misapply proprietary rights that Tyson has no right to use and you further
represent and warrant that you have either already returned or have coordinated
the return of all such information to any prior employer.
(d)    Removal and Return of Tyson Property. All written materials, records,
data, and other documents prepared or possessed by you during your employment
with Tyson are Tyson’s property. All memoranda, notes, records, files,
correspondence, drawings, manuals, models, specifications, computer programs,
maps, and all other documents, data, or materials of any type embodying such
information, ideas, concepts, improvements, discoveries, and inventions are
Tyson’s property. You agree not to remove any property of Tyson, including, but
not limited to, any Confidential Information or Creative Works, from Tyson’s
premises, except as authorized under Tyson’s policies or with the prior written
approval of Tyson’s General Counsel or Chief Human Resources Officer. Unless
specifically authorized by Tyson in writing, you may not place Tyson
Confidential Information or Creative Works on Removable Media, as defined below.
On

12

--------------------------------------------------------------------------------



Tyson’s request, your acceptance of other employment, or the termination of your
employment for any reason, you will immediately return to Tyson all Tyson
property, including all Confidential Information and Creative Works and any and
all documents and materials that contain, refer to, or relate in any way to any
Confidential Information, as well as any other property of Tyson in your
possession or control, including all electronic and telephonic equipment, credit
cards, security badges, and passwords. You will permit Tyson to inspect any
property provided by Tyson to you or developed by you as a result of or in
connection with your employment with Tyson when you accept other employment or
otherwise separate from your employment, regardless of where the property is
located. For purposes of this Section, “Removable Media” means portable or
removable hard disks, floppy disks, USB memory drives, zip disks, optical disks,
CDs, DVDs, digital film, memory cards (e.g., Secure Digital (SD), Memory Sticks
(MS), CompactFlash (CF), SmartMedia (SM), MultiMediaCard (MMC), and xD-Picture
Card (xD)), magnetic tape, and all other removable data storage media.
(e)    Non-Competition. You acknowledge that Tyson performs services throughout
the United States and that your duties and services impact Tyson’s performance
of services throughout the United States. Accordingly, you acknowledge the need
for certain restrictions contained in this Agreement to be without limitation as
to location or geography within the United States. You agree that during your
employment with Tyson, and for a period of 12 months thereafter, you will not
directly or indirectly, on behalf of yourself or in conjunction with any other
person, company or entity, own (other than less than 5% ownership in a publicly
traded company), manage, operate, or participate in the ownership, management,
operation, or control of, or be employed by or a consultant to any person,
company or entity which is in competition with Tyson, with which you would hold
a position with responsibilities similar to any position you held with Tyson
during the 24 months preceding your Termination Date or in which you would
utilize or disclose confidential methodologies, techniques, customer lists or
information of Tyson. You agree that during your employment with Tyson and for a
period of 12 months thereafter you will not directly or indirectly, on behalf of
you or any other person, company or entity, participate in the planning,
research or development of any strategies or methodologies, similar to
strategies or methodologies, utilized or developed by Tyson, excluding general
industry knowledge, for which you had access to, utilized or developed during
the 36 months preceding your Termination Date.

13

--------------------------------------------------------------------------------



You agree that nothing in this Section shall limit your confidentiality
obligations in this Agreement. Further, you understand and agree that during
your employment and the restricted time periods thereafter designated in this
Agreement, while you may gather information to investigate other employment
opportunities, you shall not make plans or prepare to compete, solicit or take
on activities which are in violation of this Agreement. Should you leave Tyson
and accept employment or a consulting position with a competitor, you are
required beforehand to inform Tyson of the identity of your new employer and
your responsibilities for the new employer. You are also required to show this
Agreement to all new employers prior to accepting new employment and Tyson shall
also be permitted to show this Agreement to all new employers as well.
(f)    Non-Solicitation. You agree that during your employment with Tyson and
for a period of 36 months thereafter, you will not, nor will you assist any
third party to, directly or indirectly (i) raid, hire, solicit, encourage or
attempt to persuade any employee or independent contractor of Tyson, or any
person who was an employee or independent contractor of Tyson during the 6
months preceding the Termination Date, who possesses or had access to
Confidential Information of Tyson, to leave the employ of or terminate a
relationship with Tyson; (ii) interfere with the performance by any such persons
of their duties for Tyson; (iii) communicate with any such persons for the
purposes described in the paragraph above; or (iv) solicit, encourage or attempt
to persuade any customer or vendor of Tyson during the 6 months preceding your
Termination Date to terminate or modify its relationship with Tyson.
(g)    Non-Disparagement. You agree that you shall not at any time engage in any
form of conduct, or make any statement or representation, either oral or
written, that disparages, impugns or otherwise impairs the reputation, goodwill
or interests of Tyson, or any of its officers, directors, shareholders, managing
members, representatives, and/or employees or agents in either the individual or
representative capacities of any of the foregoing individuals (including,
without limitation, the repetition or distribution of derogatory rumors,
allegations, negative reports or comments). Nor shall you direct, arrange or
encourage others to make any such derogatory or disparaging statements on your
behalf. Nothing in this Section, however, shall prevent you from providing
truthful testimony or information in any proceeding or in response to any
request from any governmental agency, or judicial, arbitral or self-regulatory
forum.

14

--------------------------------------------------------------------------------



(h)    Effect of Breach. You acknowledge and agree that, in the event of any
breach by you of the terms and conditions of this Agreement, pursuant to the
terms of certain benefit plans and programs, your accrued benefits thereunder
may be discontinued or forfeited, in addition to any other rights and remedies
Tyson may have at law or in equity. You acknowledge that irreparable damage
would result to Tyson if the provisions of this Agreement are not specifically
enforced, and that, in addition to any other legal or equitable relief
available, and notwithstanding any alternative dispute resolution provisions
that have been or may be agreed to between Tyson and you, Tyson shall be
entitled to injunctive relief in the event of any failure to comply with the
provisions of this Agreement. If you violate any of the terms of this Agreement,
you will indemnify Tyson for the expenses, including but not limited to
reasonable attorneys’ fees, incurred by Tyson in enforcing this Agreement.
(i)    Clawback Policies. In addition to subsection (h) above, any amounts
payable under this Agreement are subject to any policy, whether in existence as
of the Effective Date or later adopted, established by Tyson that provides for
the clawback or recovery of amounts that were paid to you under circumstances
requiring clawback or recovery as set forth in such policy. Tyson will make any
determinations for clawback or recover in its sole discretion and in accordance
with any applicable law or regulation. Further, notwithstanding any other
provisions of this Agreement, if within one year of the termination of your
employment, Tyson becomes aware of facts that would have allowed Tyson to
terminate your employment for Cause (within the meaning of Section 3), then, to
the extent permitted by law:
(i)
Tyson may elect to cancel any and all payments of benefits otherwise due to you,
but not yet paid, under this Agreement or otherwise; and

(ii)
you will refund to Tyson any amounts, plus interest, previously paid by Tyson to
you in excess of your Accrued Compensation and Plan Benefits (within the meaning
of Section 4).


15

--------------------------------------------------------------------------------



7.    General.
(a)    Enforcement and Severability. You specifically acknowledge and agree that
the purpose of the restrictions contained in this Agreement is to protect Tyson
from unfair competition, including improper use of the Confidential Information
by you, and that the restrictions and covenants contained herein are reasonable
with respect to both scope and duration of application. Notwithstanding the
foregoing, if any court determines that any of the terms herein are
unreasonable, invalid or unenforceable, the court may interpret, alter, amend or
modify any or all of the terms to include as much of the scope, time period and
intent as will render the restrictions enforceable, and then as modified,
enforce the terms. Each covenant and restriction contained in this Agreement is
independent of each other such covenant and restriction, and if any such
covenant or restriction is held for any reason to be invalid, unenforceable and
incapable of corrective modification, then the invalidity or unenforceability of
such covenant or restriction shall not invalidate, affect or impair in any way
the validity and enforceability of any other such covenant or restriction.
(b)    Notices. All written notices, requests and other communications provided
pursuant to this Agreement shall be deemed to have been duly given, if delivered
in person or by courier, or by facsimile transmission or sent by express,
registered or certified mail, postage prepaid addressed, if to you, at the most
recent address on record in Tyson’s human resources information system, and if
to Tyson, at its headquarters:
Tyson Foods, Inc.
Attn: Chief Human Resources Officer
2200 Don Tyson Parkway
Springdale, Arkansas 72762-6999
(c)    Modification. This Agreement contains all the terms and conditions agreed
upon by the parties hereto, and no other agreements, oral or otherwise,
regarding the subject matter of this Agreement shall be deemed to exist or bind
either of the parties hereto, except for any pre-employment confidentiality
agreement that may exist between the parties or any agreement or policy
specifically referenced herein. This Agreement cannot be modified except by a
writing signed by both parties.

16

--------------------------------------------------------------------------------



(d)    Assignment. This Agreement shall be binding upon you, your heirs,
executors and personal representatives and upon Tyson, its successors and
assigns. You acknowledge that the services to be rendered by you are unique and
personal. You may not assign, transfer or pledge your rights or delegate your
duties or obligations under this Agreement, in whole or in part, without first
obtaining the written consent of Tyson’s General Counsel or Chief Human
Resources Officer.
(e)    Applicable Law. You acknowledge that this Agreement is performable at
various locations throughout the United States and specifically performable
wholly or partly within the State of Arkansas and consent to the validity,
interpretation, performance and enforcement of this Agreement being governed by
the internal laws of said State of Arkansas, without giving effect to the
conflicts of laws provisions thereof.
(f)    Jurisdiction and Venue of Disputes. The courts of Washington County,
Arkansas shall have exclusive jurisdiction and be the venue of all disputes
between Tyson and you, whether such disputes arise from this Agreement or
otherwise. In addition, you expressly waive any right that you may have to sue
or be sued in the county of your residence and consent to venue in Washington
County, Arkansas.
(g)    Funding. All payments provided under this Agreement, other than payments
made pursuant to a plan which provides otherwise, shall be paid from the general
funds of Tyson, and no special or separate fund shall be established, and no
other segregation of assets made, to assure payment. You shall have no right,
title or interest whatever in or to any investments which Tyson may make to aid
Tyson in meeting its obligations hereunder. To the extent that any person
acquires a right to receive payments from Tyson hereunder, such right shall be
no greater than the right of an unsecured creditor of Tyson.
8.    Special Tax Considerations.
(a)    Tax Withholding. Tyson shall provide for the withholding of any taxes
required to be withheld by federal, state and local law with respect to any
payments in cash and/or other property made by or on behalf of Tyson to or for
your benefit under this Agreement or otherwise.
(b)    Excise Tax.    Notwithstanding the foregoing, if the total payments to be
paid to you under this Agreement, along with any other payments to you by Tyson,
would result in you

17

--------------------------------------------------------------------------------



being subject to the excise tax imposed by Section 4999 of the Code (commonly
referred to as the “Golden Parachute Tax”), Tyson shall reduce the aggregate
payments to the largest amount which can be paid to you without triggering the
excise tax, but only if and to the extent that such reduction would result in
you retaining larger aggregate after-tax payments. The determination of the
excise tax and the aggregate after-tax payments to be received by you will be
made by Tyson. If payments are to be reduced, the payments made latest in time
will be reduced first and if payments are to be made at the same time, non-cash
payments will be reduced before cash payments.
(c)    Separation from Service. In the event that the termination of your
employment does not constitute a “separation from service” as defined in Code
Section 409A, including all regulations and other guidance issued pursuant
thereto, your rights to the payments and benefits described in Section 4 will
vest upon the Termination Date, but no payment to you that is subject to Code
Section 409A will be paid until you incur a separation from service (or until
six (6) months after such date if you are a “specified employee” pursuant to
subsection (d) of this Section), and any amounts that would otherwise have been
paid before such date will be paid instead as soon as practicable after such
date.
(d)    Six-Month Delay in Payment. Notwithstanding anything to the contrary in
this Agreement, if you are a “specified employee” as defined and applied in Code
Section 409A as of your Termination Date, then, to the extent any payment under
this Agreement or any Tyson plan or policy constitutes deferred compensation
(after taking into account any applicable exemptions from Code Section 409A,
including those specified in subsection (f) of this Section) and to the extent
required by Code Section 409A, no payments due under this Agreement or any Tyson
plan or policy may be made until the earlier of: (i) the first (1st) day
following the six (6) month anniversary of your Termination Date and (ii) your
date of death; provided, however, that any payments delayed during the six (6)
month period will be paid in the aggregate as soon as reasonably practicable
following the six (6) month anniversary of your Termination Date.

18

--------------------------------------------------------------------------------



(e)    Expense Reimbursement. In no event will an expense be reimbursed after
December 31 of the calendar year following the calendar year in which the
expense was incurred. You are not permitted to receive a payment or other
benefit in lieu of reimbursement under Section 2(e).
(f)    Application of Exemptions. For purposes of Code Section 409A, each
“payment” (as defined by Code Section 409A) made under this Agreement will be
considered a “separate payment.” In addition, for purposes of Code Section 409A,
each such payment will be deemed exempt from Code Section 409A to the fullest
extent possible under (i) the “short-term deferral” exemption of Treasury
Regulation § 1.409A-1((b)(4), and (ii) with respect to any additional amounts
paid no later than the second (2nd) calendar year following the calendar year
containing your Termination Date, the “involuntary separation” pay exemption of
Treasury Regulation § 1.409A-1(b)(9)(iii), which are hereby incorporated by
reference.
(g)    Effect of Release. Any amounts that are not exempt from Code Section 409A
under paragraph (f) above, and which are paid subject to your execution of a
Release that provides for a consideration period and revocation period that
crosses two calendar years, shall be paid on the first payroll date in the
second calendar year that occurs on or after the expiration of the revocation
period, regardless of the date the Release is signed.
(h)    Interpretation and Administration of Agreement. To the maximum extent
permitted by law, this Agreement will be interpreted and administered in such a
manner that the payments to you are either exempt from, or comply with, the
requirements of Code Section 409A.
SIGNATURE PAGE FOLLOWS

19

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.
YOU ACKNOWLEDGE THAT YOU HAVE COMPLETELY READ THE ABOVE, HAVE BEEN ADVISED TO
CONSIDER THIS AGREEMENT CAREFULLY, AND HAVE BEEN FURTHER ADVISED TO REVIEW IT
WITH LEGAL COUNSEL OF YOUR CHOOSING BEFORE SIGNING. YOU FURTHER ACKNOWLEDGE THAT
YOU ARE SIGNING THIS AGREEMENT VOLUNTARILY, AND WITHOUT DURESS, COERCION, OR
UNDUE INFLUENCE AND THEREBY AGREE TO ALL OF THE TERMS AND CONDITIONS CONTAINED
HEREIN.
/s/ Noel W White
(Employee)
 
 
Dakota Dunes S.D.
(Location)
 
 
October 31, 2012
(Date)
 
 
 
 
Tyson Foods, Inc.
 
 
By
/s/ Donald J. Smith
Title
CEO






20